

116 HRES 386 IH: Honoring retired Representative John Conyers, Jr., and extending to him the best wishes of the House of Representatives on the occasion of his 90th birthday.
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 386IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Jackson Lee (for herself, Ms. Kaptur, Mrs. Lawrence, Ms. Tlaib, Ms. Clarke of New York, Ms. Haaland, Mr. Cohen, Mr. Green of Texas, Ms. Kelly of Illinois, Mr. Danny K. Davis of Illinois, Mr. Jeffries, Ms. Johnson of Texas, Mr. Payne, Mr. Carson of Indiana, Mr. Thompson of Mississippi, Mr. Cummings, Mr. Lewis, Mr. Butterfield, Mr. Bishop of Georgia, Mr. Horsford, Ms. Lee of California, Mr. Scott of Virginia, Mr. Hastings, Mr. Cleaver, Mr. Johnson of Georgia, Mr. Rush, Mr. Grijalva, and Mr. Clay) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring retired Representative John Conyers, Jr., and extending to him the best wishes of the
			 House of Representatives on the occasion of his 90th birthday.
	
 Whereas John Conyers, Jr., was born in Highland Park, Michigan, on May 16, 1929, and grew up in the city of Detroit, Michigan;
 Whereas after his graduation from Northwestern High School, John Conyers, Jr., served in the Michigan National Guard from 1948 to 1950, the United States Army from 1950 to 1954, and the United States Army Reserves from 1954 to 1957;
 Whereas John Conyers, Jr., served for a year in Korea during the Korean War as an officer in the United States Army Corps of Engineers and was awarded combat and merit citations;
 Whereas John Conyers, Jr., earned both his B.A. (1957) and LL.B. (1958) degrees from Wayne State University;
 Whereas John Conyers, Jr., was an active member of the Michigan Bar, co-founding the law firm Conyers, Bell & Townsend, working on the staff of Congressman John Dingell, serving as counsel to Detroit-area labor union locals, and serving as a referee for Michigan's workmen's compensation department from 1961–1963;
 Whereas John Conyers, Jr., was active in the Civil Rights Movement, traveling throughout the South, and was in Selma, Alabama, on October 7, 1963, for the voter registration drive known as Freedom Day;
 Whereas John Conyers, Jr., ran for an open seat in Michigan’s 1st Congressional District, following the landmark 1964 Baker v. Carr decision, and defeated his opponent with 84 percent of the vote;
 Whereas John Conyers, Jr., received the only known political endorsement of the Rev. Dr. Martin Luther King, Jr., and Rosa Parks, known for her prominent role in the Montgomery, Alabama bus boycott, moved to Detroit and served on Conyers' staff between 1965 and 1988;
 Whereas John Conyers, Jr., served 26 terms, winning re-election 25 times, and is the third longest-serving member of the House in history, and the sixth longest-serving member of Congress in history;
 Whereas John Conyers, Jr., is one of the 13 members who founded the Congressional Black Caucus in 1969 and was considered the Dean of the Caucus during his tenure;
 Whereas John Conyers, Jr., won a seat as a freshman on the influential Committee on the Judiciary and went on to serve as Chairman of that Committee from 2007 to 2011, along with serving as the ranking Democratic member on the Committee from 1995 to 2007 and again from 2011 to 2017;
 Whereas John Conyers, Jr., during his tenure in Congress, vigorously and successfully worked to oppose initiatives that violated constitutional values and served as a beacon of hope to those facing poverty and injustice, pursuing legislative causes and oversight on issues that included police misconduct, access to affordable health care, LGBTQ protections, violence against the Arab and Muslim-American communities, AIDS in the African-American community, environmental racism, and restorative justice;
 Whereas John Conyers, Jr., served as Vice President of the Detroit Chapter of the National Lawyers Guild, Executive Board Member of the NAACP, and Executive Board Member of the ACLU;
 Whereas John Conyers, Jr., over the course of his legislative career, was responsible for more than 100 bills, amendments, and resolutions being enacted, including 57 on which he was the overall lead sponsor, and an additional 56 that he managed or was the lead Democratic sponsor;
 Whereas John Conyers, Jr., led many notable legislative efforts, including the Martin Luther King Holiday Act, reauthorizations of the Voting Rights Act, reauthorizations of the Violence Against Women Act, the Hate Crimes Prevention Act, the Pattern and Practice Enforcement Act, the USA Freedom Act, the Alcoholic Beverage Labeling Act, the Fair Sentencing Act, the National Voter Registration Act of 1993 (commonly known as the Motor Voter Act), and the Innocence Protection Act;
 Whereas John Conyers, Jr., paid particular attention to advocating for the Detroit area, cooperating with other Members to secure over $850 million in grants and appropriation from 1993–2015, notably working to secure Federal funds to prevent closure of the Detroit Medical Center and the Detroit IRS office, along with successfully advocating for the opening of a Detroit satellite location of the Patent and Trademark Office;
 Whereas John Conyers, Jr., was found the most effective Democratic member of the House of Representatives in a 2013 joint study by the University of Virginia and Vanderbilt University; and
 Whereas John Conyers, Jr., is recognized as a champion of civil rights and civil liberties, receiving numerous honors, including the NAACP Spingarn Medal and the Leadership Conference on Civil and Human Rights Hubert H. Humphrey Award: Now, therefore, be it
	
 That the House of Representatives— (1)honors retired Representative John Conyers, Jr., on the occasion of his 90th birthday; and
 (2)extends congratulations and best wishes from the House of Representatives to Representative Conyers in celebration of a distinguished legislative career.
			